Exhibit 10.1

 

[ex10_11.jpg]

 

   



 

[ex10_12.jpg]

 

   



 

[ex10_13.jpg]



PROMISSORY NOTE Principal Loan Date Maturity Loan No Call / Coll Account Officer
Initials $540,000.00 04-29-2020 04-29-2022 22026355 OP *** EMG References in the
boxes above are for Lender's use only and do not limit the applicability of this
document to any particular loan or item. Any item above containing "***" has
been omitted due to text length limitations. Borrower: GOOD TIMES RESTAURANTS
INC. 141 Union Blvd Ste 400 Lakewood, CO 80228 Lender: CADENCE BANK, N.A. SBA
Middle Georgia Duluth Branch 1970 Satellite Blvd Duluth, GA 30097 Principal
Amount: $540,000.00 Date of Note: April 29, 2020 PROMISE TO PAY. GOOD TIMES
RESTAURANTS INC. ("Borrower") promises to pay to CADENCE BANK, N.A. ("Lender"),
or order, in lawful money of the United States of America, the principal amount
of Five Hundred Forty Thousand & 00/100 Dollars ($540,000.00), together with
interest on the unpaid principal balance from April 29, 2020, until paid in
full. PAYMENT. Borrower will pay this loan in accordance with the following
payment schedule, which calculates interest on the unpaid principal balances as
described in the "INTEREST CALCULATION METHOD" paragraph using the interest
rates described in this paragraph: 17 monthly consecutive principal and interest
payments of $22,735.12 each, beginning November 2, 2020, with interest
calculated on the unpaid principal balances using an interest rate of 1.000% per
annum based on a year of 360 days; and one principal and interest payment of
$161,197.38 on April 29, 2022, with interest calculated on the unpaid principal
balances using an interest rate of 1.000% per annum based on a year of 360 days.
This estimated final payment is based on the assumption that all payments will
be made exactly as scheduled; the actual final payment will be for all principal
and accrued interest not yet paid, together with any other unpaid amounts under
this Note. Unless otherwise agreed or required by applicable law, payments will
be applied first to any accrued unpaid interest; then to principal; and then to
any late charges. Borrower will pay Lender at Lender's address shown above or at
such other place as Lender may designate in writing. INTEREST CALCULATION
METHOD. Interest on this Note is computed on a 30/360 simple interest basis;
that is, with the exception of odd days before the first full payment cycle,
monthly interest is calculated by applying the ratio of the interest rate over a
year of 360 days, multiplied by the outstanding principal balance, multiplied by
a month of 30 days. Interest for the odd days before the first full month is
calculated on the basis of the actual days and a 360-day year. All interest
payable under this Note is computed using this method. PREPAYMENT PENALTY. Upon
prepayment of this Note, Lender is entitled to the following prepayment penalty:
Notwithstanding any provision in this Note to the contrary, Borrower may prepay
this Note. Borrower may prepay 20% or less of the unpaid principal balance at
any time without notice. If Borrower prepays more than the 20% and the Loan has
been sold on the secondary market, Borrower must A) Give Lender written notice;
B) Pay all accrued interest; and C) if the prepayment is received less than 21
days from the date Lender receives the notice, less any interest accrued during
the 21 days and paid under subparagraph B above. If the Borrower does not prepay
within 30 days from the date Lender received the notice, Borrower must give
Lender a new notice. Except for the foregoing, Borrower may pay all or a portion
of the amount owed earlier than it is due. Early payments will not, unless
agreed to by Lender in writing, relieve Borrower of Borrower's obligation to
continue to make payments under the payment schedule. Rather, early payments
will reduce the principal balance due and may result in Borrower's making fewer
payments. Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
CADENCE BANK, N.A., 3500 Colonnade Parkway, Suite 600 Birmingham, AL 35243. LATE
CHARGE. If a payment is 15 days or more late, Borrower will be charged 5.000% of
the unpaid portion of the regularly scheduled payment, regardless of any partial
payments Lender has received. INTEREST AFTER DEFAULT. Upon default, at Lender's
option, and if permitted by applicable law, Lender may add any unpaid accrued
interest to principal and such sum will bear interest therefrom until paid at
the rate provided in this Note. Upon default, the total sum due under this Note
will continue to accrue interest at the interest rate under this Note, with the
final interest rate described in this Note applying after maturity, or after
maturity would have occurred had there been no default. However, in no event
will the interest rate exceed the maximum interest rate limitations under
applicable law. DEFAULT. Each of the following shall constitute an event of
default ("Event of Default") under this Note: Payment Default. Borrower fails to
make any payment when due under this Note. Other Defaults. Borrower fails to
comply with or to perform any other term, obligation, covenant or condition
contained in this Note or in any of the related documents or to comply with or
to perform any term, obligation, covenant or condition contained in any other
agreement between Lender and Borrower. Default in Favor of Third Parties.
Borrower or any Grantor defaults under any loan, extension of credit, security
agreement, purchase or sales agreement, or any other agreement, in favor of any
other creditor or person that may materially affect any of Borrower's property
or Borrower's ability to repay this Note or perform Borrower's obligations under
this Note or any of the related documents. False Statements. Any warranty,
representation or statement made or furnished to Lender by Borrower or on
Borrower's behalf under this Note or the related documents is false or
misleading in any material respect, either now or at the time made or furnished
or becomes false or misleading at any time thereafter. Insolvency. The
dissolution or termination of Borrower's existence as a going business, the
insolvency of Borrower, the appointment of a receiver for any part of Borrower's
property, any assignment for the benefit of creditors, any type of creditor
workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower. Creditor or Forfeiture Proceedings.
Commencement of foreclosure or forfeiture proceedings, whether by judicial
proceeding, self-help, repossession or any other method, by any creditor of
Borrower or by any governmental agency against any collateral securing the loan.
This includes a garnishment of any of Borrower's accounts, including deposit
accounts, with Lender. However, this Event of Default shall not apply if there
is a good faith dispute by Borrower as to the validity or reasonableness of the
claim which is the basis of the creditor or forfeiture proceeding and if
Borrower gives Lender written notice of the creditor or forfeiture proceeding
and deposits with Lender monies or DocuSign Envelope ID:
66842755-D92B-4E82-8D6B-E038827FAE09 PROMISSORY NOTE Loan No: 22026355
(Continued) Page 2 a surety bond for the creditor or forfeiture proceeding, in
an amount determined by Lender, in its sole discretion, as being an adequate
reserve or bond for the dispute. Events Affecting Guarantor. Any of the
preceding events occurs with respect to any guarantor, endorser, surety, or
accommodation party of any of the indebtedness or any guarantor, endorser,
surety, or accommodation party dies or becomes incompetent, or revokes or
disputes the validity of, or liability under, any guaranty of the indebtedness
evidenced by this Note. Change In Ownership. Any change in ownership of
twenty-five percent (25%) or more of the common stock of Borrower. Adverse
Change. A material adverse change occurs in Borrower's financial condition, or
Lender believes the prospect of payment or performance of this Note is impaired.
Insecurity. Lender in good faith believes itself insecure. SBA. When SBA is the
holder, this Note will be interpreted and enforced under Federal law, including
SBA regulations. Lender or SBA may use state or local procedures for filing
papers, recording documents, giving notice, foreclosing liens, and other
purposes. By using such procedures, SBA does not waive any Federal immunity from
state or local control, penalty, tax, or liability. As to this Note, Borrower
may not claim or assert against SBA any local or state law to deny any
obligation, defeat any claim of SBA, or preempt Federal law. PAYCHECK PROTECTION
PROGRAM . Lender is making this loan pursuant to the Paycheck Protection Program
(the "PPP") created by Section 1102 of the Coronavirus Aid, Relief, and Economic
Security Act (the "CARES Act") and governed by the CARES Act, section 7(a)(36)
of the Small Business Act, any rules or guidance that has been issued by the
Small Business Administration implementing the PPP, or any other applicable Loan
Program Requirements, as defined in 13 CFR 120.10, as amended from time to time
(collectively "PPP Loan Program Requirements"). Notwithstanding anything to the
contrary herein, Borrower (a) agrees that this Promissory Note shall be
interpreted and construed to be consistent with the PPP Loan Program
Requirements and (b) authorizes the Lender to unilaterally amend any provision
to the Promissory Note to the extent required to comply with the PPP Loan
Program Requirements. NOTE FORGIVENESS. Borrower may apply to Lender for
forgiveness of the amount due on this Note in an amount equal to the sum of the
following costs incurred by Borrower during the 8-week period beginning on the
date of first disbursement of this Note: a. Payroll costs b. Any payment of
interest on a covered mortgage obligation (which shall not include any
prepayment of or principal on a covered mortgage obligation) c. Any payment on a
covered rent obligation d. Any covered utility payment The amount of forgiveness
shall be calculated (and may be reduced) in accordance with the requirements of
the PPP, including the provisions of Section 1106 of the CARES Act. Not more
than 25% of the amount forgiven can be attributed to non-payroll costs. If
Borrower has received an Economic Injury Disaster Loan ("EIDL") advance, then
the amount of the advance shall be subtracted from the loan forgiveness amount.
BORROWER'S CERTIFICATION. In connection with the application submitted to Lender
for a loan under the PPP, Borrower hereby certifies to the Lender the following:
a. The "Average Monthly Payroll" that Borrower reported in the Application was
calculated in accordance with the instructions for the PPP Application Form (SBA
From 2483). b. Borrower had and has the requisite corporate power and authority
to execute and deliver the Application and any related documents, and to perform
Borrower's obligations thereunder. c. Borrower understands that this Borrower
Certification is being delivered to Lender in addition to the representations,
authorizations and certifications Borrower made in the Application. Borrower
further understands that the Lender will rely on the statements contained in
this Borrower Certification and the Application for purposes of making a loan to
Borrower under the Program. d. The statements contained in this Borrower
Certification and the representations, authorizations and certifications in the
Application are true and correct in all respects. e. Borrower agrees to
indemnify and hold harmless Lender, its officers, directors, employees, agents
and controlling persons thereof, past, present or future, from and against any
and all liabilities, losses, costs, damages and expenses, including costs and
reasonable attorneys' fees arising out of or related to any loan made by Lender
to Borrower under the PPP, including any misrepresentation, omission, or
inaccuracy contained in this Borrower's Certification, the Application or any
supporting documentation provided by Borrower in connection with obtaining a
loan under the PPP. LENDER'S RIGHTS. Upon default, Lender may declare the entire
unpaid principal balance under this Note and all accrued unpaid interest
immediately due, and then Borrower will pay that amount. ATTORNEYS' FEES;
EXPENSES. Lender may hire or pay someone else to help collect this Note if
Borrower does not pay. Borrower will pay Lender that amount. This includes,
subject to any limits under applicable law, Lender's costs of collection,
including court costs and fifteen percent (15%) of the principal plus accrued
interest as attorneys' fees, if any sums owing under this Note are collected by
or through an attorney at law, whether or not there is a lawsuit, and legal
expenses for bankruptcy proceedings (including efforts to modify or vacate any
automatic stay or injunction), and appeals. If not prohibited by applicable law,
Borrower also will pay any court costs, in addition to all other sums provided
by law. JURY WAIVER. Lender and Borrower hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by either Lender or
Borrower against the other. GOVERNING LAW. This Note will be governed by federal
law applicable to Lender and, to the extent not preempted by federal law, the
laws of the State of Georgia without regard to its conflicts of law provisions.
This Note has been accepted by Lender in the State of Georgia. CHOICE OF VENUE.
If there is a lawsuit, Borrower agrees upon Lender's request to submit to the
jurisdiction of the courts of Gwinnett County, State of Georgia. COLLATERAL.
This loan is unsecured. SUCCESSOR INTERESTS. The terms of this Note shall be
binding upon Borrower, and upon Borrower's heirs, personal representatives,
successors and assigns, and shall inure to the benefit of Lender and its
successors and assigns. NOTIFY US OF INACCURATE INFORMATION WE REPORT TO
CONSUMER REPORTING AGENCIES. Borrower may notify Lender if Lender reports any
inaccurate information about Borrower's account(s) to a consumer reporting
agency. Borrower's written notice describing the specific inaccuracy(ies) should
be sent to Lender at the following address: CADENCE BANK, N.A. 3500 Colonnade
Parkway, Suite 600 Birmingham, AL 35243. GENERAL PROVISIONS. If any part of this
Note cannot be enforced, this fact will not affect the rest of the Note. Lender
may delay or forgo enforcing any of its rights or remedies under this Note
without losing them. Borrower and any other person who signs, guarantees or
endorses DocuSign Envelope ID: 66842755-D92B-4E82-8D6B-E038827FAE09 PROMISSORY
NOTE Loan No: 22026355 (Continued) Page 3 this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties waive any right to require Lender to take action against any other party
who signs this Note as provided in O.C.G.A. Section 10-7-24 and agree that
Lender may renew or extend (repeatedly and for any length of time) this loan or
release any party or guarantor or collateral; or impair, fail to realize upon or
perfect Lender's security interest in the collateral; and take any other action
deemed necessary by Lender without the consent of or notice to anyone. All such
parties also agree that Lender may modify this loan without the consent of or
notice to anyone other than the party with whom the modification is made. The
obligations under this Note are joint .and several. THIS NOTE IS GIVEN UNDER
SEAL AND IT IS INTENDED THAT THIS NOTE IS AND SHALL CONSTITUTE AND HAVE THE
EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW. BORROWER: GOOD TIMES RESTAURANTS
INC. By: Ryan M Zink, CEO of GOOD TIMES RESTAURANTS INC. (Seal) LaserPro, Ver.
19.2.0.042 Copr. Finastra USA Corporation 1997, 2020. All Rights Reserved. - GA
C:\LASERPRO\CFI\LPL\D20.FC TR-44396 PR-239 DocuSign Envelope ID:
66842755-D92B-4E82-8D6B-E038827FAE09



 

 

